Name: COMMISSION REGULATION (EC) No 1533/96 of 30 July 1996 amending Regulations (EC) No 1403/96 and (EC) No 1466/96 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 31 . 7. 96 EN Official Journal of the European Communities No L 190/41 COMMISSION REGULATION (EC) No 1533/96 of 30 July 1996 amending Regulations (EC) No 1403/96 and (EC) No 1466/96 fixing the export refunds on milk and milk products HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulations (EC) No 1403/96 and (EC) No 1466/96 for the products covered by Product Code 0406 90 33 151 for the destination 'xxx' the amount '66,02' is replaced by '63,02'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 2931 /95 (2), and in particular Article 17 (3) thereof, Whereas Commission Regulations (EC) No 1403/96 (3) and (EC) No 1466/96 (4) fixed the refunds applicable on exports of milk and milk products; Whereas a check has shown that the published version does not correspond to the measures presented for an opinion to the Management Committee; whereas the Regulations in question should therefore be corrected, Article 2 This Regulation shall enter into force on 31 July 1996. It shall apply at the request of the interested party with effect from 19 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 13. (2) OJ No L 307, 20 . 12. 1995, p. 10. (3) OJ No L 180, 19 . 7 . 1996, p. 18. (4) OJ No L 187, 26. 7. 1996, p. 59.